Order entered January 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01276-CV

                                  SID JOHNSON, Appellant

                                                V.

                                     JANE DOE, Appellee

                       On Appeal from the County Court at Law No 2
                                   Travis County, Texas
                         Trial Court Cause No. C-1-CV-18-000015

                                            ORDER
       Both the clerk’s record and the reporter’s record in this case are overdue. By postcard

dated October 30, 2018, we notified the Travis County Clerk that the clerk’s record was overdue

and directed the County Clerk to file the record within thirty days. By order dated December 18,

2018, we again notified the County Clerk the clerk’s record was overdue, and ordered Dana

Debeauvoir, the Travis County Clerk to file either (1) the clerk’s record or (2) written

verification that appellant has not paid for or made arrangements to pay for the clerk’s record and

that appellant has not been found entitled to proceed without payment of costs within thirty days.

To date, Ms. Debeauvoir has failed to comply with the Court’s order.

       Also by postcard dated October 30, 2018, we notified Amanda Anderson, Official Court

Reporter for County Court at Law No. 2, that the reporter’s record was overdue and directed her
to file the reporter’s record within thirty days. By order dated December 18, 2018, we again

notified Ms. Anderson the reporter’s record was overdue and ordered her to file either (1) the

reporter’s record; (2) written verification that no hearings were recorded; or (3) written

verification that appellant has not paid for or made arrangements to pay for the reporter’s record

and that appellant has not been found entitled to proceed without payment of costs.            On

December 21, 2018, Ms. Anderson informed the Court appellant had not requested nor paid for

the reporter’s record. The Court notified appellant, and in response, appellant provided the Court

with copies of an email request for the reporter’s record and a file-stamped statement of inability

to pay court costs.

       So that this appeal can proceed, we again ORDER the Travis County Clerk to file; either

(1) the clerk’s record; or (2) verification that appellant has been found not to be entitled to

proceed without payment of costs. We notify appellant that if we receive verification he has not

paid for or made arrangements to pay for the clerk’s record and found not entitled to proceed

without payment of costs, we will, without further notice, dismiss the appeal. See TEX. R. APP. P.

37.3(b). If the clerk’s record or required verification is not filed by the date specified, we will

utilize the remedies available to us to assure compliance with the Court’s order.

       We likewise again ORDER Court Reporter Ms. Anderson, to file either (1) the reporter’s

record; or (2) verification appellant has been found not entitled to proceed without payment of

costs within TEN DAYS of the date of this order. We notify appellant that if we receive

verification no hearings were recorded or that he has not paid for or made arrangements to pay

for the reporter’s record and has been found not entitled to proceed without payment of costs, we

will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c). If the
reporter’s record or required verification is not filed by the date specified, we will utilize the

remedies available to use to assure compliance with the Court’s order.

       We DIRECT the Clerk of the Court to send a copy of this order to the following persons:


       Honorable Eric Shepperd
       Presiding Judge
       Travis County Court at Law No. 2

       Dana Debeauvoir
       Travis County Clerk

       Ms. Amanda Anderson
       Official Court Reporter
       Travis County Court at Law No. 2


                                                    /s/     ROBERT D. BURNS, III
                                                            CHIEF JUSTICE